Title: From George Washington to Jeremiah Wadsworth, 15 December 1778
From: Washington, George
To: Wadsworth, Jeremiah


  
    Sir
    Head Quarters Middle brook [N.J.] 15 Decr 1778.
  
I am so anxious to have large magasines laid in at Albany, and on Connecticut river, from No. 4 (or fort Charles) up to the lower Co’os inclusively, that I cannot help again urging you to the utmost exertions in the execution of this business—At the same time, I am desirous of knowing, whether from a more critical examination of your deputies, you have cause to change your opinion with respect to the estimated quantities mentioned in your letter of the 16th Ulto and, request, that you will now say, with as much precision as the nature of the case will admit.
How many days provision you can lay up at Albany for ten thousand men, including the followers of the army by the 1st day of February next?
How many in like manner and time, for five thousand men at the lower Co’os?
Whether you could keep those two bodies regularly supplied at or advanced of those places?
And whether you could provide for a larger number at those places, especially at Albany?
In solving these several questions the matter is to be considered in two points of view.
First, on a supposition that the enemy will evacuate these states and that the army now in Cantonments may be employed in those quarters.
Secondly, on a supposition that the enemy will remain, but that we may have it in our power to transfer the greatest part of this army, Northward, in addition to those troops at Albany; leaving only such a force as may serve to give countenance to the country and prevent depradations, implying at the same the militia which may be called in for this purpose. I am sir Your very hble servt

  Go: Washington

